Johnston, C. J.
(dissenting) : The provisions relating to the kind of notice that shall be given of a claim of damages does *244not in my opinion enter into the rate that shall be charged, nor does a holding that there is no necessity of giving notice of a loss where a party already has full notice and knowledge of the same open the way to discrimination or violation of the terms of the commerce acts. The purpose of the notice is to afford the carrier an opportunity to inquire into the validity and justice of a claim of loss and not to defeat a recovery for a loss actually sustained and of which the carrier has all the knowledge which a written notice would give. How can a written notice be essential where the defendant admits knowledge of the loss for which a claim is made ? If the cattle died during transportation and the defendant assisted in loading and unloading them, and in that way had learned of their condition and that a claim was made for injuries sustained, what purpose can be subserved by a formal notice of these facts? Stipulations providing that no recovery can be had for the negligence of the carrier unless notice is given are sustained on the theory that it is only reasonable that the carrier should have an opportunity to inspect the injured animals before they are removed from its custody or mingled with other animals. Unless given such an opportunity the carrier would have difficulty in ascertaining the nature and extent of the injuries, but if the carrier has had this opportunity and has learned the condition of the injured animals the purpose of the notice has been fully accomplished. Under such circumstances the formality of a written notice is not regarded to be a reasonable requirement or to be necessary to a recovery of damages in intrastate shipments. (Railway Co. v. Poole, 73 Kan. 466, 87 Pac. 465; Railway Co. v. Fry, 74 Kan. 546, 87 Pac. 754; Cornelius v. Railway Co., 74 Kan. 599, 87 Pac. 751; Railway Co. v. Frogley, 75 Kan. 440, 89 Pac. 903; Ray v. Railway Co., 90 Kan. 244, 133 Pac. 847.)
I am unable to see why the rule applicable to intrastate shipments should not apply to those made- under the federal law, nor how such an interpretation of the contract and law can operate as a discrimination or defeat the purpose of the federal law.
West, J., joins in this dissent.
Marshall, J. (dissenting).